Citation Nr: 1635803	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability prior to September 11, 2009, and in excess of 30 percent prior to April 6, 2010, and after June 1, 2010. 

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1993 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for right knee strain with tendonitis  and bursitis and assigned a 10 percent rating effective from November 18, 2008.  A September 2009 rating action granted an increased 30 percent rating effective from September 11, 2009.  An April 2010 rating decision granted a temporary total rating based upon the need for convalescence for the period from April 6, 2010, to May 31, 2010.  A 30 percent rating was assigned effective from June 1, 2010.  

In May 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in July 2010 and August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right knee disability is more severely disabling than reflected by the current evaluations and that he is unemployable as a result of his service-connected disabilities.  In its July 2010 remand order the Board requested that the Veteran be scheduled for a VA examination to evaluate the severity of the his service-connected right knee disability.  The examiner was also directed to perform testing on ranges of motion of the right knee and to expressly denote the point at which painful motion begins.  Although an examination was subsequently performed in November 2010, the provided examination did not include all necessary findings for an adequate determination.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an appropriate VA examination for the following opinions: 

a) As to the current nature and extent of his service-connected right knee disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary

b) As to whether there is or has during the course of this appeal been any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


